Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This non-final action is in response to application filed on 01/27/2021. Claims 1-13 are pending, with claims 1, 9 and 11 being independent. 

Priority
This Application is a continuation of U.S. Patent Application No. 15/321,947 filed December 23, 2016 and now pending, which is a Section 371 U.S. National Phase Application of International Patent Application No. PCT/ EP2015/001206, filed December 6, 2015, which claims priority of European Patent Application No.14002222.9, filed on June 27, 2014.

Claim Objections
Claims 3-4 are objected to because of the following informalities: 
For claim 3, “The system of claim 1” should read “The system of claim 2” because of antecedent basic issue for “the random number”.
For claim 4, “The system of claim 4” should read “The system of claim 3”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1-13 recite limitations follow by clauses “adapted to”. It is not clear whether the limitations are optional or required by the claims. Examiner assumes they are optional. Applicant may change “adapted to” to “configured to” to overcome this rejection.
In addition for claim 1, it is not clear whether “the capsule” referring to “a capsule” on line 4, or on line 7. It appears that the “a capsule” on line 7 should read “the capsule”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ampolini et al. (US 2014/0096782, published Apr. 10, 2014).
As per claim 1, Ampolini discloses a system comprising: 
an electronic smoking device (Ampolini Fig. 5, smoking article 500) comprising: 
an electric power source (Ampolini Fig. 5, battery and charging 540) for powering an atomizer (Ampolini Fig. 5, heating element 560) adapted to atomize a liquid (Ampolini par. 86, reservoir 550 may be configured, in one aspect, to store an aerosol precursor material, as further discussed herein, which may be in the form of a liquid, vapor, or aerosol… heat produced by the heating element 560 causes the aerosol precursor material to aerosolize) supplied from a capsule mounted to the device (Ampolini Fig. 5, reservoir 550 from cartridge body portion 505 mounted to control body portion 506), control electronics adapted to control the atomizer (Ampolini Fig. 5, first electronic control component 520 comprises heater control circuitry), and a puff detector adapted to indicate an aerosol inhaling puff to the control electronics (Ampolini Fig. 5, puff sensor 530; Ampolini par. 87, when a consumer puffs on the article 500, the flow sensor 530 (which may also comprise, for example, a pressure sensor, a capacitive sensor, or other appropriate sensor for detecting actuation of the article 500 due to a puff by the user) detects the puff, and the first control component 520 is then activated to direct power through the article 500 from the battery 540 to the heating element 560, such that the heating element 560 produces heat and thus provides aerosol for inhalation by the consumer); and 
a capsule containing liquid to be supplied to an atomizer (Ampolini Fig. 5, cartridge body portion 505 containing reservoir 550; Ampolini par. 86, reservoir 550 may be configured, in one aspect, to store an aerosol precursor material, as further discussed herein, which may be in the form of a liquid, vapor, or aerosol… heat produced by the heating element 560 causes the aerosol precursor material to aerosolize), the capsule adapted to be mounted to the electronic smoking device (Ampolini Fig. 5, cartridge body portion 505 connected with control body portion 506), wherein the capsule comprises: 
a controller (Ampolini Fig. 5, controller/authentication 590), which is responsive when mounted to the electronic smoking device to receive data from and to transmit data to the control electronics of the electronic smoking device (see Ampolini pars. 94-97, challenge/response between Control body portion 506/first control component 520 and cartridge body portion 505/second control component 590 based on a secret key), the control electronics of the electronic smoking device and the controller of the capsule being adapted to execute a challenge response authentication when the capsule is mounted to the device, based on the use of a secret key (see Ampolini pars. 94-97, challenge/response between Control body portion 506/first control component 520 and cartridge body portion 505/second control component 590 based on a secret key).

As per claim 5, Ampolini discloses the system of claim 1 wherein the electric power source comprises a battery (Ampolini Fig. 5, battery and charging 540) and the controller of the capsule is electrically connected to and powered by the battery of the electronic smoking device (Ampolini par. 28, A smoking article according to the disclosure generally can include a battery or other electrical power source to provide current flow sufficient to provide various functionalities to the article, such as resistive heating, powering of indicators, and the like).

As per claim 8, Ampolini discloses the system of claim 1 wherein wherein the controller is located in an inner space of the capsule separate from a reservoir of the capsule holding the liquid (Ampolini Fig. 5, controller/authentication 590 of cartridge body portion 505 is separate from reservoir 550).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4, 6-7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ampolini et al. (US 2014/0096782, published Apr. 10, 2014) and Izumi et al. (US 2009/0033510, published Feb. 5, 2009). 
As per claim 2, Ampolini discloses the system of claim 1. Ampolini does not explicitly discloses wherein the control electronics of the electronic smoking device and the controller of the capsule contain the same secret key, and wherein upon authentication, one of the control electronics of the electronic smoking device and the controller of the capsule creates a random number, which is stored and also transmitted to the other one of the control electronics of the electronic smoking device and the controller of the capsule.
Izumi teaches:
control electronics and controller contain the same secret key (Izumi par. 139, The moving object information storage device 3 and the moving-object side unique information processing unit 301 of the moving object 1 have an encryption key), and wherein upon authentication, one of the control electronics and the controller creates a random number, which is stored and also transmitted to the other one of the control electronics and the controller (Izumi Fig. 10, preventing unit generating and storing random number at S6, sending it to processing unit at S7).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Ampolini with the teaching of Izumi for the control electronics of the electronic smoking device and the controller of the capsule contain the same secret key, and wherein upon authentication, one of the control electronics of the electronic smoking device and the controller of the capsule creates a random number, which is stored and also transmitted to the other one of the control electronics of the electronic smoking device and the controller of the capsule. One of ordinary skilled in the art would have been motivated because it offers the advantage of providing authentication using a random number.

As per claim 3, Ampolini as modified discloses the system of claim 2 wherein upon authentication, one of the control electronics of the electronic smoking device and the controller of the capsule (see Ampolini pars. 94-97, challenge/response between Control body portion 506/first control component 520 and cartridge body portion 505/second control component 590) is adapted to encrypt the random number, applying the secret key (Izumi Fig. 10, processing unit encrypting random number at S9; Izumi par. 139, The moving object information storage device 3 and the moving-object side unique information processing unit 301 of the moving object 1 have an encryption key), and to transmit the encrypted random number (Izumi Fig. 10, processing unit sending encrypted random number to preventing unit) to the other one of the control electronics of the electronic smoking device and the controller of the capsule (see Ampolini pars. 94-97, challenge/response between Control body portion 506/first control component 520 and cartridge body portion 505/second control component 590). The same rationale as in claim 2 applies.

As per claim 4, Ampolini as modified discloses the system of claim 3 wherein wherein upon authentication, one of the control electronics of the electronic smoking device and the controller of the capsule (see Ampolini pars. 94-97, challenge/response between Control body portion 506/first control component 520 and cartridge body portion 505/second control component 590) receiving the encrypted random number is adapted to compare the received encrypted random number with a computed encrypted random number, the computation applying the known random number and the known encryption including the secret key (Izumi par. 140, the generated random number can be encrypted at the separation preventing unit 302 of the moving object information storage device 3, the result can be compared with the encrypted random number received from the moving-object side unique information processing unit 301). The same rationale as in claim 2 applies.

As per claim 6, Ampolini discloses the system of claim 1. Ampolini does not explicitly discloses wherein the control electronics and the controller store the same secret key.
Izumi teaches:
control electronics and controller store the same secret key (Izumi par. 139, The moving object information storage device 3 and the moving-object side unique information processing unit 301 of the moving object 1 have an encryption key).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Ampolini with the teaching of Izumi for the control electronics and the controller store the same secret key. One of ordinary skilled in the art would have been motivated because it offers the advantage of providing authentication using a random number.

As per claim 7, Ampolini as modified discloses the system of claim 6 wherein wherein the encryption includes application of a hash function (Izumi par. 141, it is also possible to generate a message authentication code or a digital signature for the random number received at the moving-object-side unique information processing unit 301, and the separation preventing unit 302 can verify them; Izumi par. 161, FIG. 15 shows a case in which a digital signature is used … obtain a hash value (S40)).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the method of Ampolini with the teaching of Izumi for the encryption includes application of a hash function. One of ordinary skilled in the art would have been motivated because it offers the advantage of verifying integrity of data.

As per claim 9, Ampolini discloses a capsule containing liquid for use with an electronic smoking device (Ampolini Fig. 5, cartridge body portion 505 of smoking article 500 containing reservoir 550; Ampolini par. 86, reservoir 550 may be configured, in one aspect, to store an aerosol precursor material, as further discussed herein, which may be in the form of a liquid, vapor, or aerosol), comprising: 
a controller (Ampolini Fig. 5, controller/authentication 590) adapted to receive data from and to transmit data to control electronics of the electronic smoking device (see Ampolini pars. 94-97, challenge/response between Control body portion 506/first control component 520 and cartridge body portion 505/second control component 590 based on a secret key); 
the controller adapted to respond to a challenge response authentication from the control electronics when the capsule is mounted to the device (see Ampolini pars. 94-97, challenge/response between Control body portion 506/first control component 520 and cartridge body portion 505/second control component 590 based on a secret key). 
Ampolini does not explicitly discloses:
the controller adapted to apply a predefined secret key to a random number provided by the control electronics, to add a hash key to the random number, and to transmit the encrypted random number to the control electronics.
Izumi teaches:
controller adapted to apply a predefined secret key to a random number provided by control electronics (Izumi Fig. 10, preventing unit generating and storing random number at S6, sending it to processing unit at S7, processing unit encrypting random number at S9; Izumi par. 139, The moving object information storage device 3 and the moving-object side unique information processing unit 301 of the moving object 1 have an encryption key), to add a hash key to the random number (Izumi par. 141, it is also possible to generate a message authentication code or a digital signature for the random number received at the moving-object-side unique information processing unit 301, and the separation preventing unit 302 can verify them; Izumi par. 161, FIG. 15 shows a case in which a digital signature is used … obtain a hash value (S40)), and to transmit the encrypted random number to the control electronics (Izumi Fig. 10, processing unit sending encrypted random number to preventing unit at S10).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Ampolini with the teaching of Izumi for the controller adapted to apply a predefined secret key to a random number provided by the control electronics, to add a hash key to the random number, and to transmit the encrypted random number to the control electronics. One of ordinary skilled in the art would have been motivated because it offers the advantage of providing authentication and integrity verification to authenticate other entity.

As per claim 10, Ampolini as modified discloses the capsule of claim 9 further including an atomizer (Ampolini Fig. 5, heating element 560) and electrical contacts for electrically connecting the atomizer to the electronic smoking device (Ampolini par. 28, A smoking article according to the disclosure generally can include a battery or other electrical power source to provide current flow sufficient to provide various functionalities to the article, such as resistive heating, powering of indicators, and the like).

As per claim 11, Ampolini discloses a capsule containing liquid for atomization to be supplied to an atomizer of an electronic smoking system (Ampolini Fig. 5, cartridge body portion 505 of smoking article 500 containing reservoir 550; Ampolini par. 86, reservoir 550 may be configured, in one aspect, to store an aerosol precursor material, as further discussed herein, which may be in the form of a liquid, vapor, or aerosol… heat produced by the heating element 560 causes the aerosol precursor material to aerosolize) comprising the capsule (Ampolini Fig. 5, cartridge body portion 505) and an electronic smoking device (Ampolini Fig. 5, smoking article 500), the capsule adapted to be mounted to the electronic smoking device (Ampolini Fig. 5, cartridge body portion 505 connected with control body portion 506); 
the capsule comprising a controller (Ampolini Fig. 5, controller/authentication 590) which is responsive when mounted to the electronic smoking device to receive data from and to transmit data to control electronics of the electronic smoking device (see Ampolini pars. 94-97, challenge/response between Control body portion 506/first control component 520 and cartridge body portion 505/second control component 590 based on a secret key), the capsule comprising an atomizer (Ampolini Fig. 5, heating element 560) and electrical contacts electrically connecting the atomizer to a battery in the electronic smoking device (Ampolini par. 28, A smoking article according to the disclosure generally can include a battery or other electrical power source to provide current flow sufficient to provide various functionalities to the article, such as resistive heating, powering of indicators, and the like); 
the controller and the control electronics adapted to execute a challenge response authentication when the capsule is mounted to the electronic smoking device (see Ampolini pars. 94-97, challenge/response between Control body portion 506/first control component 520 and cartridge body portion 505/second control component 590 based on a secret key), wherein the challenge response authentication uses a master and a slave (see Ampolini pars. 94-97, challenge/response between Control body portion 506/first control component 520 and cartridge body portion 505/second control component 590 based on a secret key); 
either the controller is configured to be operated as the master and the control electronics is configured to be operated as the slave, or vice versa (see Ampolini pars. 94-97, challenge/response between Control body portion 506/first control component 520 and cartridge body portion 505/second control component 590 based on a secret key).
Ampolini does not explicitly discloses:
wherein the challenge response authentication comprises the steps of: 
a) the master creating a random number, wherein the random number is stored by the master and transmitted to the slave; 
b) the slave encrypting the random number using a secret key and transmitting the encrypted random number to the master; 
c) the master decrypting the encrypted random number received from the slave in step b) using the secret key, and comparing the decrypted random number with the random number created and stored by the master in step a).
Izumi teaches:
challenge response authentication comprises the steps of: 
a) the master creating a random number (Izumi Fig. 10, preventing unit generating random number at S6), wherein the random number is stored by the master and transmitted to the slave (Izumi Fig. 10, preventing unit generating and storing random number at S6, sending it to processing unit at S7); 
b) the slave encrypting the random number using a secret key (Izumi Fig. 10, processing unit encrypting random number at S9) and transmitting the encrypted random number to the master (Izumi Fig. 10, processing unit sending encrypted random number to preventing unit at S10); 
c) the master decrypting the encrypted random number received from the slave in step b) using the secret key (Izumi Fig. 10, preventing unit decrypting encrypted random number at S12; Izumi par. 139, The moving object information storage device 3 and the moving-object side unique information processing unit 301 of the moving object 1 have an encryption key), and comparing the decrypted random number with the random number created and stored by the master in step a) (Izumi Fig. 10, preventing unit comparing random number at S13).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Ampolini with the teaching of Izumi for the challenge response authentication comprises the steps of: a) the master creating a random number, wherein the random number is stored by the master and transmitted to the slave; b) the slave encrypting the random number using a secret key and transmitting the encrypted random number to the master; c) the master decrypting the encrypted random number received from the slave in step b) using the secret key, and comparing the decrypted random number with the random number created and stored by the master in step a). One of ordinary skilled in the art would have been motivated because it offers the advantage of providing authentication using a random number.

As per claim 12, Ampolini as modified discloses the capsule of claim 11 wherein the encryption includes application of a hash function (Izumi par. 141, it is also possible to generate a message authentication code or a digital signature for the random number received at the moving-object-side unique information processing unit 301, and the separation preventing unit 302 can verify them; Izumi par. 161, FIG. 15 shows a case in which a digital signature is used … obtain a hash value (S40)).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the method of Ampolini with the teaching of Izumi for the encryption includes application of a hash function. One of ordinary skilled in the art would have been motivated because it offers the advantage of verifying integrity of data.

As per claim 13, Ampolini as modified discloses the controller is located in an inner space of the capsule separate from a reservoir of the capsule holding the liquid (Ampolini Fig. 5, controller/authentication 590 of cartridge body portion 505 is separate from reservoir 550).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8, 10-11 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-9 and 11-13 of U.S. Patent No. 10,912,335. Although the claims at issue are not identical, they are not patentably distinct from each other because the above patent claims essentially discloses each feature in claims 1-6, 8, 10-11 and 13 of the present application. For instance, below is a table showing claim 2 of the patent essentially discloses each feature of claim 1 in the present application.
Present Application
U.S. Patent No. 10,912,335
1. A system comprising: 
an electronic smoking device comprising: 
an electric power source for powering an atomizer adapted to atomize a liquid supplied from a capsule mounted to the device, control electronics adapted to control the atomizer, and a puff detector adapted to indicate an aerosol inhaling puff to the control electronics; and 
a capsule containing liquid to be supplied to an atomizer, the capsule adapted to be mounted to the electronic smoking device, wherein the capsule comprises: 
a controller, which is responsive when mounted to the electronic smoking device to receive data from and to transmit data to the control electronics of the electronic smoking device, the control electronics of the electronic smoking device and the controller of the capsule being adapted to execute a challenge response authentication when the capsule is mounted to the device, based on the use of a secret key.

1. A system comprising:
an electronic smoking device comprising: 
an electric power source for powering an atomizer configured to atomize a liquid supplied from a capsule mounted to the device, control electronics configured to control the atomizer, and a puff detector configured to indicate an aerosol inhaling puff to the control electronics; and 
a capsule, containing liquid to be supplied to an atomizer, the capsule being configured to be mounted to the electronic smoking device, 
wherein the capsule comprises: 
a controller, which is responsive when mounted to the electronic smoking device to receive data from and to transmit data to the control electronics of the electronic smoking device, via a communication device, the control electronics of the electronic smoking device and the controller of the capsule being configured to execute a challenge response authentication when the capsule is mounted to the device, 
wherein the capsule comprises a shell having an access port at a first end of the shell, wherein the access port is covered by a pierceable membrane, and 
wherein the pierceable membrane is provided on the first end of the shell, an intermediate wall in the shell provides a cavity in a second end of the shell, the cavity separated from the liquid, and the controller is in the cavity.
2. The system of claim 1, wherein the control electronics of the electronic smoking device and the controller of the capsule are configured to execute a challenge response authentication based on the use of a secret key and the control electronics of the electronic smoking device and the controller of the capsule contain the same secret key.


Claims 7, 9 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-9 and 11-13 of U.S. Patent No. 10,912,335. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 7, 9 and 12 are obvious over the above patent claims, in view of Izumi et al. (US 2009/0033510). In particular, the above patent claims essentially discloses each feature in claims 7, 9 and 12 of the present application, except hash element. Izumi teaches the hash element. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the patent claims with the teaching of Izumi for the hash element. One of ordinary skilled in the art would have been motivated because it offers the advantage of verifying integrity of data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0245659 A1; Atomizer Foran Aerosol Delivery Device And Related Input, Aerosol Production Assembly, Cartridge, And Method
The present disclosure relates to atomizers for an aerosol delivery device such as a smoking article. The atomizer may include a liquid transport element and a wire extending along at least a portion of a longitudinal length thereof. The wire may define contact portions configured to engage heater terminals and a heating portion configured to produce heat. The heating portion may include a variable coil spacing. In other atomizers, the wire may extend at least partially through the liquid transport element proximate the contact portions. Related inputs, cartridges, aerosol production assemblies, and methods of forming atomizers are also provided.
US 2013/0220315 A1; Electronic Vaporizer
An electronic vaporizer is provided. The electronic vaporizer includes a cartridge that facilitates provision of a vaporized solution to an individual. The cartridge includes a housing that includes an interior, wherein the housing is one of a polymer housing or a ceramic housing. The cartridge also includes a heating element located in the interior of the housing, wherein the heating element is configured to vaporize a solution for oral provision to the individual. The vaporizer may also include a power harvesting device operative to acquire energy from the environment for use with powering the heating element.
US 2014/0096781 A1; Electronic Smoking Article And Associated Method
Smoking articles, and methods for forming such smoking articles, such as an electronic smoking article, are provided. An exemplary smoking article comprises a control body portion having a control body engagement end, and having a first control component therein. A cartridge body portion includes a cartridge body engagement end configured to removably engage the control body engagement end of the control body portion. The cartridge body portion further includes a consumable arrangement comprising at least an aerosol precursor composition and at least one heating element operably engaged therewith, and a second control component. At least the consumable arrangement is configured to be in communication with the first control component upon engagement between the cartridge body and control body portions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANG DO whose telephone number is (571)270-7837. The examiner can normally be reached Monday-Friday 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANG DO/Primary Examiner, Art Unit 2492